14‐1205‐cv (L) 
Marini v. Adamo 
                                  UNITED STATES COURT OF APPEALS 
                                      FOR THE SECOND CIRCUIT 

                                                  SUMMARY ORDER 

RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT.  CITATION TO A 
SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007 IS PERMITTED AND IS GOVERNED BY 
FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND THIS COURTʹS LOCAL RULE 32.1.1.  
WHEN CITING A SUMMARY ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST 
CITE EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC DATABASE (WITH THE NOTATION 
ʺSUMMARY ORDERʺ).  A PARTY CITING A SUMMARY ORDER MUST SERVE A COPY OF IT ON 
ANY PARTY NOT REPRESENTED BY COUNSEL. 

              At a stated term of the United States Court of Appeals for the Second 
Circuit, held at the Thurgood Marshall United States Courthouse, 40 Foley Square, in 
the City of New York, on the 23rd day of March, two thousand sixteen. 

PRESENT:            RALPH K. WINTER, 
                    DENNY CHIN, 
                    SUSAN L. CARNEY, 
                        Circuit Judges. 
‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐x 

ROCCO MARINI, TRKNITTING MILL, INC., JOSEPHINE 
MARINI,  
               Plaintiﬀs‐Appellees‐Cross‐Appellants, 

                                        v.                                                    14‐1205‐cv, 14‐1706‐cv 

HARRY ADAMO, JR., THE BOLTON GROUP, INC., H. 
EDWARD RARE COINS & COLLECTIBLES, INC.,  
                                   Defendants‐Appellants‐Cross‐Appellees,                      

LISA ADAMO,  
                              Defendant‐Cross‐Appellee. 

‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐x 

FOR PLAINTIFFS‐APPELLEES‐                                    SCOTT A. MOSS, Moss Law Practice, 
CROSS‐APPELLANTS:                                            Denver, Colorado. 
FOR DEFENDANTS‐APPELLANTS‐                TOM M. FINI, Jacques Catafago, Catafago 
CROSS‐APPELLEES and                       Fini LLP, New York, New York. 
DEFENDANT‐CROSS‐APPELLEE: 

              Appeal from the United States District Court for the Eastern District of 

New York (Bianco, J.). 

              UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, 

ADJUDGED, AND DECREED that the judgment of the district court is AFFIRMED.     

              Defendants‐appellants‐cross‐appellees Harry Adamo, Jr. (ʺAdamoʺ) and 

The Bolton Group, Inc., and H. Edward Rare Coins & Collectibles, Inc. (together, the 

ʺcoin companiesʺ) and plaintiﬀs‐appellees‐cross‐appellants Rocco Marini (ʺMariniʺ), 

TRKnitting Mill, Inc., and Josephine Marini appeal from the April 16, 2014 judgment of 

the United States District Court for the Eastern District of New York.  Following a bench 

trial, in a memorandum and order dated February 6, 2014, the district court found 

Adamo and the coin companies liable under Section 10(b) of the Securities Exchange 

Act of 1934, 15 U.S.C. § 78j(b) (the ʺExchange Actʺ), and under New York common law 

for fraud, breach of fiduciary duty, unjust enrichment, and money had and received.  In 

a subsequent memorandum and order dated April 15, 2014, the district court concluded 

that defendant‐cross‐appellee Lisa Adamo was not liable on plaintiﬀsʹ claims for unjust 

enrichment and money had and received.  We assume the partiesʹ familiarity with the 

underlying facts, procedural history of the case, and issues on appeal.   

              Plaintiﬀsʹ claims arise from a series of rare coin transactions between 

Marini and Adamo, a rare coin dealer.  The district court found that Adamo defrauded 

                                           ‐ 2 ‐ 
Marini, his close friend, over a period of several years by making false and material 

misrepresentations to induce Marini to buy 86 rare coins for investment purposes at 

grossly inflated values.  The district court reached that conclusion after a twelve‐day 

bench trial, and it explained its reasoning and credibility determinations in a fifty‐page 

memorandum and order setting forth findings of fact and conclusions of law.  Then, 

after supplemental briefing, the district court issued its second decision with respect to 

the claims against Lisa Adamo.  Upon review, we aﬃrm for substantially the reasons set 

forth by the district court with respect to the common law fraud and breach of fiduciary 

duty claims.  We add the following.   

              Defendants contend that the district court lacked subject matter 

jurisdiction because the coin transactions did not constitute ʺsecurities transactionsʺ for 

purposes of the federal securities law claim.  We conclude that the district court had 

subject matter jurisdiction in this case.  The original complaint filed in 2008 asserted 

federal RICO and securities claims, and those claims remained in the case even after the 

filing of summary judgment motions and the denial thereof, in which the district court 

gave studied consideration to defendantsʹ arguments about the nature of the 

transactions at issue.  See Marini v. Adamo, 812 F. Supp. 2d 243, 255‐71 (E.D.N.Y. 2011).  

Plaintiﬀs agreed to dismiss the RICO claim solely in exchange for defendantsʹ 

stipulation that the coin transactions constituted ʺsecurities transactions.ʺ  By the time of 

trial, following the close of discovery approximately three years after the original 



                                            ‐ 3 ‐ 
complaint was filed, and even assuming the securities claims lacked merit, the district 

court did not abuse its discretion in exercising supplemental jurisdiction over the 

related common law claims.  See, e.g., Kroshnyi v. U.S. Pack Courier Servs., Inc., 771 F.3d 

93, 102 (2d Cir. 2014) (ʺ[T]he advanced stage of the litigation and the Courtʹs long 

familiarity with the issues in the case, combined with the likely hardship to both parties 

should plaintiﬀ be forced to re‐file in state court weighed in favor of exercising 

supplemental jurisdiction.ʺ (internal quotation marks omitted)); see also 28 U.S.C. § 

1367(c) (providing that the court ʺmay decline to exercise supplemental jurisdiction over 

a claimʺ if, among other factors, ʺthe district court has dismissed all claims over which it 

has original jurisdictionʺ).  We need not decide whether the district court correctly held 

that the coin transactions were ʺsecurities transactions,ʺ for even assuming they were 

not, the amount of damages awarded by the district court on the common law claims 

would not be aﬀected.  For the reasons stated by the district court, there was ample 

evidence to support its findings of fraud on plaintiﬀsʹ state law fraud and breach of 

fiduciary duty claims.   

              Defendants also argue that a brokerʹs management of non‐discretionary 

accounts on behalf of a client generally does not give rise to a fiduciary relationship.  See 

Indep. Order of Foresters v. Donald, Lufkin & Jenrette, Inc., 157 F.3d 933, 940 (2d Cir. 1998) 

(ʺUnder New York law, as generally, there is no general fiduciary duty inherent in an 

ordinary broker/customer relationship.ʺ).  Marini and Adamoʹs close relationship, 



                                              ‐ 4 ‐ 
however, far exceeded that of an arms‐length commercial relationship between a 

securities broker and his client.  As the district court found, Mariniʹs ʺcomplete 

ʹconfidence and relianceʹ in Adamo allowed Adamo to ʹexercise[] control and 

dominance over [Marini].ʹʺ  Marini v. Adamo, 995 F. Supp. 2d 155, 202 (E.D.N.Y. 2014) 

(quoting People ex rel. Cuomo v. Coventry First LLC, 13 N.Y.3d 108, 115 (2009) (providing 

that fiduciary relationship ʺexists only when a person reposes a high level of confidence 

and reliance in another, who thereby exercises control and dominance over himʺ)).  We 

agree with the district court that this was suﬃcient to create a fiduciary relationship.   

              Finally, we note that the district court erred in ruling against defendants 

on plaintiﬀsʹ common law claims of unjust enrichment and money had and received, for 

those claims were duplicative of the common law fraud and fiduciary duty claims.  See 

Corsello v. Verizon N.Y., Inc., 18 N.Y.3d 777, 790 (2012) (providing that an unjust 

enrichment claim that merely ʺduplicates, or replaces, a conventional contract or tort 

claimʺ may not proceed).  We need not alter the judgment, however, as our conclusion 

does not aﬀect the amount of damages awarded by the district court.   

              We have reviewed the partiesʹ remaining arguments on appeal, including 

the arguments in support of the cross‐appeal, and conclude they are without merit.  

Accordingly, we AFFIRM the judgment of the district court.   

                                           FOR THE COURT: 
                                           Catherine OʹHagan Wolfe, Clerk 




                                            ‐ 5 ‐